Citation Nr: 1720591	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 7, 1977 to December 30, 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

These claims were previously before the Board in June 2015 at which time they were remanded to afford the Veteran a Board hearing.  A videoconference hearing was conducted September 2015.

After the hearing, there was some indication that the Veteran's representative, a national veterans service organization (VSO), was withdrawing from representation.  However, in January 2017, the VSO confirmed that they were still the representative.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends her present cervical and lumbar spine disabilities are the result of an injury she sustained being pulled back inside a window during service.

The Veteran has present cervical and lumbar spine disabilities.  The record reflects that the Veteran was restrained from jumping out of a window during service.  See December 1977 Recommendation for Administrative Separation.  To date, however, the Veteran has not received VA examinations for her claimed spine disabilities.  Because the evidence reflects there is at least an indication that the Veteran's spine conditions were incurred in service, the Board finds that the claim must be remanded to afford the Veteran VA examinations.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of her claimed cervical and lumbar spine disabilities.  The entire claims file should be reviewed by the examiner.

All necessary tests and studies should be conducted and the current disabilities should be identified.  

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability had its onset during, or is otherwise related to, the Veteran's service.

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability had its onset during, or is otherwise related to, the Veteran's service.

Consideration should be given to the in-service incident where the Veteran was restrained from jumping out of a window during service.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

